 



EXHIBIT 10.3
1st AMENDMENT TO LEASE
This First Amendment To Lease is made and entered into this 29th day of April,
2005, by and between HEALTHCALC NEI, INC., hereinafter referred to as “Tenant”
and Parkway Commons, LP, an Oklahoma limited partnership (formerly CMD Realty
Investment Fund, II. Ltd), hereinafter referred to as “Landlord”;
Whereas, Landlord and Tenant agree that they are the rightful parties to that
certain lease agreement dated September 29, 2003 for Suite 199 at 5068 W. Plano
Parkway, Plano, Texas 75093, and whereas Parkway Commons LP (successor Landlord)
and Tenant desire to modify and extend said lease;
Now, therefore, in consideration of the premises and other good and valuable
consideration receipt of which is hereby acknowledged the above referenced lease
is amended as follows:

  1.   Anytime after June 1, 2005, Tenant will relocate to Suite 290 (“The
Premises”) comprised of 4,036 rentable square feet as indicated on “Exhibit A”,
attached hereto and made a part of this lease. Tenant will have no further
obligations(s) regarding Suite 199 after July 1, 2005     2.   The lease shall
be extended to June 30, 2008     3.   Tenant’s minimum monthly base rent for
May, 2005 shall be $2,887.17     4.   Tenant’s minimum monthly base rent for
June, 2005 shall be $1,887.17     5.   Tenant’s minimum monthly base rent
beginning July 1, 2005 shall be as follows:

          Period   Monthly Rent
July 1, 2005 to June 30, 2006
  $ 6,222.00  
July 1, 2006 to June 30, 2007
  $ 6,390.00  
July 1, 2007 to June 30, 2008
  $ 7,399.00  

  6.   Tenant accepts the Space in its “as is” condition, however, landlord
agrees to install one building standard door, install four power poles, paint
and re-carpet the premises with building standards materials     7.   Landlord
agrees Tenant has the Right of First Offer on Suite 295, consisting of
approximately 1,222 RSF, contiguous with the premises, and as indicated on
“Exhibit A” attached hereto, at the same rental rate which is then in effect
under said First Amendment to Lease when Tenant exercises its Right of First
Offer. Tenant agrees to either accept or decline the space within 5 business
days of Landlord’s written notice of intent to lease. If written notice is not
received by Landlord by the close of business on the fifth day, Tenant’s option
becomes null and void

 



--------------------------------------------------------------------------------



 



  8.   Tenant agrees to pay all real estate commission for broker services
rendered in negotiation of said lease to Transwestern Commercial Services
totaling $7,5000.00

Except with the express provision hereof, the lease shall remain in full force
and effect in accordance with all the terms and provisions contained therein and
each and every term of said lease shall apply.

                          LANDLORD       TENANT    
 
                        Parkway Commons, Limited Partnership       HEALTHCALC
NEI, INC.     an Oklahoma limited partnership                
 
                 
 
   
 
                        By:   Acron Parkway Commons, L.L.C.       By:   /s/
Peter A. Egan     An Oklahoma limited liability company          
Peter A. Egan, President
        its Managing Member                
 
                       
 
  By:   Acron (USA) LP                
 
      A Texas limited partnership                
 
      its sole member                
 
                       
 
  By:   Acron US Management, Inc.                
 
      A Nevada Corporation                
 
      its General Partner                
 
                       
 
  By:   /s/ Greg W. Wilson                
 
     
 
Greg W. Wilson, President                

 